
	

114 SRES 370 IS: Recognizing that for nearly 40 years, the United States and the Association of South East Asian Nations (ASEAN) have worked toward stability, prosperity, and peace in Southeast Asia. 
U.S. Senate
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 370
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2016
			Mr. Cardin (for himself, Mr. McCain, Mr. Schatz, Mr. Sullivan, Mrs. Feinstein, and Ms. Hirono) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing that for nearly 40 years, the United States and the Association of South East Asian
			 Nations (ASEAN) have worked toward stability, prosperity, and peace in
			 Southeast Asia. 
	
 Whereas the February 2016 U.S.-ASEAN summit at Sunnylands in Rancho Mirage, California, is an opportunity to deepen the United States-ASEAN partnership;
 Whereas the United States and the Association of South East Asian Nations (ASEAN) established dialogue relations on September 10, 1977, with the issuing of the 1977 Joint Communique of the First ASEAN-U.S. Dialogue, and the United States acceded to the Treaty of Amity and Cooperation in Southeast Asia (TAC) at the ASEAN Post Ministerial Conference Session with the United States in Thailand on July 22, 2009;
 Whereas the United States was the first non-ASEAN country to appoint an ambassador to ASEAN on April 29, 2008, and the first dialogue partner to establish a permanent mission to ASEAN in 2010;
 Whereas the United States has supported efforts to strengthen the ASEAN Secretariat and expand its role in providing greater coordination between and enhancing the effectiveness of regional institutions;
 Whereas the first-ever U.S.-ASEAN Defense Forum was held on April 1, 2014, in Honolulu, Hawaii, further deepening ties on the challenges to security, peace, and prosperity in the region, and on November 21, 2015, the United States and ASEAN elevated their relationship to the ASEAN-U.S. Strategic Partnership in Kuala Lumpur, Malaysia at the 3rd U.S.-ASEAN summit;
 Whereas the Governments and people of the United States and ASEAN can help realize their common vision of a peaceful, prosperous, rules-based Asia-Pacific region that offers security, opportunity, and dignity to all of its citizens;
 Whereas ASEAN is the 7th largest economy in the world, at $2,400,000,000,000, representing the United States 4th largest export market with total-two way trade in goods and services reaching $254,000,000,000 and accounting for more than 500,000 jobs in the United States, and it represents a diverse group of nations and dynamic economies with an expanding workforce, a growing middle class, and a diverse set of skills, cultures, and resources;
 Whereas ASEAN is home to critical global sea lanes located at the center of the world’s strongest economic growth area, with $5,300,000,000,000 of global trade and more than half of total shipped tonnage transiting through ASEAN’s sea lanes each year;
 Whereas the United States has a national interest in freedom of navigation and overflight, open access to Asia’s maritime commons, and respect for international law in the South China Sea;
 Whereas the South China Sea represents a critical international waterway not just for the region but the entire world;
 Whereas the United States does not take sides on the competing territorial disputes, but believes claimants should pursue their territorial claims without resort to coercion, and through collaborative diplomacy, including international arbitration, and in accordance with international law and institutions;
 Whereas the United States opposes all claims in the maritime domain that impinge on the rights, freedoms, and lawful use of the sea that belongs to all nations and upholds the principles that territorial and maritime claims, including territorial waters or territorial seas, must be derived from land features and otherwise comport with international law;
 Whereas the United States supports the Philippines’ decision to use arbitration under the United Nations Convention on the Law of the Sea (UNCLOS), done at Montego Bay December 10, 1982, to peacefully and lawfully address competing territorial claims;
 Whereas the Declaration on the Conduct of Parties in the South China Sea (DOC) was signed by all members of ASEAN and the People’s Republic of China on November 4, 2002, and the United States supports efforts by ASEAN and the People’s Republic of China to develop an effective Code of Conduct (COC), encourages claimants not to undertake new or unilateral attempts to change the status quo since the signing of the 2002 Declaration of Conduct, including reclamation activities or asserting administrative measures or controls in disputed areas in the South China Sea; and supports efforts to fully and effectively implement the Declaration of Conduct in its entirety and to work toward the expeditious conclusion of an effective Code of Conduct;
 Whereas the United States has invested significantly in maritime security capacity building with allies and partners in ASEAN to respond to threats in waters off their coasts and to provide maritime security more broadly across the region;
 Whereas the United States, as a longstanding Asia-Pacific power, will maintain and exercise freedom of operations in the international waters and airspace in the Asia-Pacific maritime domains, which are critical to the prosperity, stability, and security of ASEAN and the entire Asia-Pacific region;
 Whereas ASEAN is a partner to the United States on key transnational challenges, such as terrorism, violent extremism, climate change, environmental degradation and pollution, energy, infectious diseases, disarmament, proliferation of weapons of mass destruction, cybersecurity, trafficking in persons, illicit trafficking of wildlife and timber and illegal, unregulated, and unreported fishing;
 Whereas the United States, ASEAN, and other Dialogue Partners, through the 2015 East Asia Summit, adopted a statement on transnational cyber issues, emphasizing the importance of regional cooperation to improve the security and stability of cyber networks which sets an important precedent for strengthening practical cooperation, risk reduction, and confidence building in cyberspace;
 Whereas the 2015 East Asia Summit in Kuala Lumpur adopted a statement on countering violent extremism, where the United States, ASEAN, and other Dialogue Partner leaders sent a clear signal of the region’s determination to tackle challenges posed by the Islamic State of Iraq and Syria and other violent extremist groups, and to respond to their efforts to spread their ideology of violence and terrorism;
 Whereas 2015 East Asia Summit leaders also adopted a statement on health security in responding to diseases with pandemic potential, which committed the region to improve health surveillance systems in each nation, and emphasized the importance of information sharing to promote early detention and response to potential pandemics;
 Whereas all members at the 2015 East Asia Summit adopted a statement on maritime cooperation, including preventing incidents at sea, illegal, unreported and unregulated fishing, irregular migration, piracy, and to collaborate on protecting the marine environment;
 Whereas changes in climatic conditions in the ASEAN region over the past four decades have resulted in major loss and damage throughout the ASEAN region with a disproportionate impact on developing countries, with the experiences of Cyclone Nargis in Myanmar and Typhoon Haiyan in the Philippines providing stark evidence of the destructive impacts on the region;
 Whereas conservation and sustainable management of forests throughout ASEAN play an important role in helping to mitigate changes in the climate, reduce the risks of extreme weather events and other climate-driven disasters, and provide sustainable economic livelihood opportunities for local communities;
 Whereas the United States will pursue initiatives that are consistent with broader sustainable development, including the achievement of food security and poverty alleviation throughout the ASEAN region, and build on cooperative efforts outlined at the 2014 ASEAN-U.S. Summit to further tackle this global challenge;
 Whereas ASEAN is the third-fastest growing economy in Asia after China and India, expanding by 30 percent since 2007 and exceeding the global growth average for the past 10 years;
 Whereas the ASEAN Economic Community aims to create one of the largest single market economies in the world, facilitating the free movement of goods, services, and professionals and a sense of economic community among its member states;
 Whereas the United States is the largest investor in Southeast Asia, almost $190,000,000,000 in 2012, creating millions of jobs in the United States and in ASEAN Member States, while investment in the United States from Southeast Asia has increased more than from any other region in the past decade;
 Whereas the United States has helped ASEAN create a Single Window customs facilitation system that will help to expedite intra-ASEAN trade and make it easier for United States businesses to operate in the region;
 Whereas the U.S.-ASEAN Business Alliance for Competitive SMEs has already trained 3,500 small to medium enterprises, with nearly half of the individuals trained being young women entrepreneurs;
 Whereas United States-ASEAN development cooperation has focused on innovation and capacity-building efforts in technology, education, disaster management, food security, human rights, and trade facilitation;
 Whereas the Lower Mekong Initiative, established on July 23, 2009, is a multinational effort that helps promote sustainable economic development in mainland Southeast Asia to foster integrated, multisectoral subregional cooperation and capacity building;
 Whereas the United States is a committed partner with ASEAN on the protection of human rights, which are essential for fostering and maintaining stability, security, and good governance;
 Whereas, on November 18, 2012, ASEAN Member States came together and adopted an ASEAN Human Rights Declaration that by its own terms affirms all the civil and political rights and the economic social and cultural rights in the Universal Declaration of Human Rights;
 Whereas the United States supports the work and mandate of the ASEAN Intergovernmental Commission on Human Rights (AICHR), including capacity building for the promotion and protection of human rights and its priority, programs, and activities;
 Whereas the Young Southeast Asian Leaders Program has now engaged over 60,000 people between the ages of 18 and 35 across all 10 ASEAN nations to promote innovation among young people while also providing skills to a new generation of people who will create and fill the jobs of the future;
 Whereas the irregular movement of persons continues to be one of the main security threats in the South East Asia region;
 Whereas addressing migration flows and combating human smuggling in ASEAN is an important, ongoing challenge requiring increased coordination and shared responsibility;
 Whereas, on November 21, 2015, ASEAN signed the ASEAN Convention Against Trafficking in Persons, Especially Women and Children, which represents an important step forward in preventing trafficking, prosecuting the perpetrators, and protecting the survivors; and
 Whereas the United States supports ASEAN Member States in anticorruption efforts through, among other initiatives, the implementation of the United Nations Convention Against Corruption: Now, therefore, be it
		
	
 That the Senate— (1)welcomes the leaders of the Association of South East Asian Nations (ASEAN) to the United States for the special February 2016 U.S.-ASEAN summit meeting at Rancho Mirage, California, and affirms the summit as the first regular U.S.-ASEAN summit;
 (2)supports and welcomes the elevation of the United States-ASEAN relationship to a strategic partnership and recommits the United States to ASEAN centrality and to helping to build a strong, stable, politically cohesive, economically integrated, and socially responsible ASEAN community with common rules, norms, procedures, and standards consistent with international law and the principles of a rule-based Asia-Pacific community;
 (3)supports efforts towards increasing two-way trade and investment, promoting trade and investment liberalization and facilitation, encouraging strong, sustainable, and inclusive economic growth and job creation, and deepening connectivity;
 (4)urges ASEAN to continue its efforts to foster greater integration and unity, including with non-ASEAN economic, political, and security partners, including Japan, the Republic of Korea, Australia, the European Union, and India, both inside of and outside of Asia;
 (5)supports efforts by ASEAN nations to address maritime and territorial disputes in a constructive manner and to pursue claims through peaceful, diplomatic, and legitimate regional and international arbitration mechanisms, consistent with international law;
 (6)urges all parties to maritime and territorial disputes in the Asia-Pacific region to— (A)respect the status quo;
 (B)exercise self-restraint in the conduct of activities that would undermine stability or complicate or escalate disputes through the use of coercion, intimidation, or military force;
 (C)cease land reclamation activities; and (D)refrain from inhabiting or garrisoning or otherwise militarizing uninhabited islands, reefs, shoals, and other features;
 (7)opposes actions by any country to prevent any other country from exercising its sovereign rights to the resources of the exclusive economic zone (EEZ) and continental shelf by making claims to those areas in the South China Sea that have no support in international law;
 (8)opposes unilateral declarations of administrative and military districts in contested areas in the South China Sea;
 (9)opposes the imposition of new fishing regulations covering disputed areas in the South China Sea, which have raised tensions in the region;
 (10)urges parties to refrain from unilateral actions that cause permanent physical change to the marine environment in areas pending final delimitation;
 (11)supports efforts by the Association of Southeast Asian Nations (ASEAN) and the People’s Republic of China to develop an effective Code of Conduct (COC) and urges ASEAN to implement and work toward the expeditious conclusion of an effective Code of Conduct with regards to the South China Sea;
 (12)urges ASEAN to develop a common approach to reaffirm the decision of the Permanent Court of Arbitration in The Hague’s ruling with respect to the case between the Republic of the Philippines and the People’s Republic of China;
 (13)supports efforts by United States partners and allies in ASEAN— (A)to enhance maritime capability;
 (B)to retain unhindered access to and use of international waterways in the Asia-Pacific region that are critical to ensuring the security and free flow of commerce;
 (C)to improve maritime domain awareness; (D)to counter piracy;
 (E)to disrupt illicit maritime trafficking activities and other forms of maritime trafficking activity; and
 (F)to enhance the maritime capabilities of a country or regional organizations to respond to emerging threats to maritime security in the Asia-Pacific region;
 (14)reaffirms the enhancement of United States-ASEAN economic engagement, including the elimination of barriers to cross-border commerce, and supports the ASEAN Economic Community’s goals, including strong, inclusive, and sustainable growth and cooperation between the United States and ASEAN that focuses on innovation and capacity building efforts in technology, education, disaster management, food security, human rights, and trade facilitation, including for ASEAN's poorest countries;
 (15)supports the Lower Mekong Initiative, which has made significant progress in promoting sustainable economic development in mainland Southeast Asia and fostering integrated subregional cooperation and capacity building;
 (16)supports capacity building for the promotion and protection of human rights and related priority, programs, and activities;
 (17)supports the Young Southeast Asian Leaders Initiative program as an example of people-to-people partnership building that provides skills and networks to a new generation of people who will create and fill the jobs of the future;
 (18)reaffirms the commitment of the United States to continue joint efforts with ASEAN to halt human smuggling and trafficking of persons and urges ASEAN to make increased efforts to create and strengthen regional mechanisms to provide assistance and support to refugees and migrants;
 (19)urges ASEAN nations to engage directly with leaders of civil society, human rights, and environmental groups before, during, and after the February 2016 summit; and
 (20)encourages the President to communicate to ASEAN leaders the importance of releasing political prisoners and ending politically motivated prosecutions.
			
